Citation Nr: 0113135	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  96-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
a total left knee arthroplasty.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1972.  His left knee claim comes before the Board 
of Veterans' Appeals (Board) from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  His TDIU claim arises from a 
June 1996 rating decision.

The veteran appealed the August 1995 decision to deny him a 
rating in excess of 30 percent for total left knee 
arthroplasty.  A 60 percent evaluation was granted by the RO 
in February 1996.  The veteran was given a 100 percent 
evaluation from May 1994 under the provisions of 38 C.F.R. 
§ 4.30, and he had a schedular 100 percent evaluation until 
June 30, 1995.  Thereafter, the 60 percent evaluation became 
effective.

Because the only service-connected disability is the 
veteran's total left knee arthroplasty, and the TDIU claim is 
being remanded as discussed below, the Board concludes that 
the issue of an increased rating is inextricably intertwined 
with the remanded issue.  Therefore, that claim must be 
remanded as well.


REMAND

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record contains several indications that the veteran is 
not currently employable.  According to a VA examination 
report from January 1997, the veteran was "in no way 
employable at [that] time."  The examiner did not indicate 
whether the unemployability arose from the service-connected 
left knee arthroplasty.  He did, however, note that there 
were various other joint problems.  An examiner in January 
1999 stated that "[c]ertainly in the time I've seen him he 
hasn't impressed me as being physically able to perform much 
beyond hobbled ambulation."  Again, there was no specificity 
offered as to the cause of the lack of ambulatory ability.  
Finally, according to a medical report received by the RO in 
August 2000, the veteran was totally disabled from August 
1985.  The examiner said that the veteran would "never" be 
able to return to work.

Thus, it would appear that the veteran is unable to obtain or 
maintain substantially gainful employment.  The Board notes 
that there is no medical opinion of record concerning whether 
the veteran is unemployable due to his service-connected left 
knee arthroplasty.  His last VA examination was in September 
1998.  The veteran has many nonservice-connected 
musculoskeletal conditions.  These conditions include left 
foot neuroma, right wrist injury, left wrist condition, right 
knee injury with Baker's cyst, lumbosacral strain, left ankle 
sprain, right ankle sprain, right shoulder condition, and a 
left shoulder condition.  The veteran was also diagnosed with 
post-traumatic stress disorder, dyspepsia, nasal septal 
reconstruction, and a history of Morton's neuroma at a VA 
examination in August 1998.  In particular, the veteran's 
right knee appears to be severely symptomatic.  At a VA 
examination in September 1998, the examiner indicated that 
the veteran was hit by a forklift during work in 1984 or 
1985.  The nonservice-connected right knee disorder may have 
a significant effect on the veteran's unemployability, but 
there is no medical opinion regarding such an effect.  
Further, while the veteran has indicated his belief that his 
nonservice-connected musculoskeletal conditions are related 
to his service-connected left knee arthroplasty, he has not 
established service connection for any of those conditions.  
The RO denied those claims in December 1990 on the basis that 
there was no indication that the conditions were related to 
the service-connected left knee disability, rather than the 
nonservice-connected right knee disability.  In light of 
these conditions, the Board now requires that an opinion be 
obtained to distinguish the effect that his service-connected 
left knee arthroplasty is having on his employment from the 
nonservice-connected conditions.  The Board also believes 
that some current findings regarding the left knee 
replacement would be useful in the adjudication of this 
claim.

The United States Court of Appeals for Veterans Claims has 
held that in the case of a claim for a total rating based on 
individual unemployability, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  The record in this case does not contain a 
recent VA medical opinion as to the impact of all of the 
veteran's disabilities on his ability to maintain gainful 
employment.

Accordingly, this case is remanded to the RO for the 
following development:

1.  After any appropriate waiver(s) has 
been obtained, the RO should associate 
any medical record, either VA or private, 
that could have a bearing on the claims 
along with the rest of the evidence of 
record.

2.  The veteran should be afforded a VA 
orthopedic examination to clarify the 
nature and extent of the veteran's left 
knee arthroplasty and its effect on his 
employability.  As stated above, the 
veteran is unable to maintain employment 
(he apparently worked as a 
machinist/welder for a major private 
company for about 10 years), and further 
information is needed regarding the 
extent to which any unemployability 
arises from the service-connected left 
knee arthroplasty as distinguished from 
any nonservice-connected musculoskeletal 
conditions.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran is 
precluded from obtaining or maintaining 
gainful employment based solely on his 
service-connected total left knee 
arthroplasty, as distinguished from any 
other conditions.

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand.  If the 
examination report fails to comply with 
the directives of the remand, it should 
be returned for corrective action.  The 
RO should also take any additional 
appropriate action to ensure compliance 
with the assistance to the claimant 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU and an increased 
evaluation for total left knee 
arthroplasty.  If the determination of 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the 

right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




